DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312A” has been used to designate both free end portion and threaded end portion.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312B” has been used to designate both base end portion and non-threaded mounting end portion.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “354” has been used to designate both reference marking and coarse fence position gauge.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "355" and "354" have both been used to designate coarse fence position gauge.  
The drawings are objected to because in figure 10, reference numbers 354 are pointing to different parts.  One is pointing to the reference marking on the coarse position gauge while the other is pointing to the indicator member of screw mechanism 310B which in figure 13 instead uses reference number 334, which is also used for the same part in screw mechanism 310A (310A and 310B are supposed to be identical).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,059,024 to Hood (Hood).
Concerning claim 1, Hood discloses an adjustable fence assembly for guiding movement of stock in a feed direction along a work table comprising a working element, the fence assembly comprising: 
an infeed fence (55) securable to the work table at an infeed side of the working element, the infeed fence (55) having an infeed guide face (56) extending in an infeed guide plane oriented generally parallel to the feed direction for engaging the stock and guiding movement of the stock toward the working element in the feed direction; and
an outfeed fence assembly comprising: 
an outfeed fence support (39) securable to the work table at an outfeed side of the working element; 
an outfeed fence (61, 62, 63) movably mounted on the outfeed fence support (39) having a first end, an opposite second end, and a length extending between the first and second ends, the outfeed fence having an outfeed guide face (63) extending along the length in an outfeed guide plane oriented generally parallel to the feed direction for engaging the stock and guiding movement of the stock away from the working element in the feed direction; and 
an outfeed fence adjustment mechanism (58, 59, 67, 60) comprising first and second mounting posts (58) attached to the outfeed fence (at 61, 62) at spaced apart locations along the length thereof, each of the first and second mounting posts (58) being operatively connected to the outfeed fence support (39) for selective movement with respect to the outfeed fence support along a fence adjustment axis oriented transverse to the feed direction, said movement 
Concerning claim 2, Hood discloses the first and second mounting posts are spaced apart from one another by a post spacing distance in the feed direction, the post spacing distance being at least about 30% of the length of the outfeed fence (see figure 7, the posts attached to 62).
Concerning claim 4, Hood discloses the first mounting post (58) is connected to the outfeed fence support by a screw mechanism (67).
Concerning claim 15, Hood discloses the second mounting post (58) is connected to the outfeed fence support by a screw mechanism (67).
Concerning claim 16, Hood discloses the first and second mounting posts (58) are independently movable (via independent knobs 59) along the fence adjustment axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hood.
Concerning claim 3, Hood does not disclose the exact post spacing distance between the first and second mounting posts.  
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Hood such that the post spacing distance being at least about 4 inches as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Concerning claim 17, Hood discloses the outfeed fence adjustment mechanism is configured to move the outfeed fence through a range of motion having a first end and a second end, the outfeed fence defining an offset distance of about 0 inches at the first end of the range but does not disclose the offset distance at the second end of the range of motion.  
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Hood such that the offset distance at the second end of the range of motion is about 0.25 inches as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Hood which does not disclose the screw mechanism comprises a threaded mounting collar fixed to the outfeed fence support and extending along a screw axis oriented generally parallel to the fence adjustment axis.  Instead, the screw end is fixed to locking nuts 60 which are fixed to the outfeed fence (61, 62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other prior art cited on the PTO-892 are all directed to infeed-outfeed fence assemblies but only have a single mounting post for adjusting the outfeed fence.  U.S. Patent Application Publication No. 2013/0269835 and U.S. Patent No. 9486936 both disclose adjustment mechanism but they move both the infeed and outfeed fences.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/26/2022